Citation Nr: 0534302	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to assignment of a higher evaluation for service-
connected status post inguinal hernia repair to include 
residual scar, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant is a veteran who had active duty service from 
February 1997 to February 2001. 

This matter is once again before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded by the Board in 
November 2004. 


FINDING OF FACT

The veteran's service-connected status post inguinal hernia 
repair to include residual scar is manifested by an 8 cm. 
tender scar productive of some mild discomfort on certain 
movements. 


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 10 
percent for the veteran's service-connected status post 
inguinal hernia repair to include residual scar have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7, Code 7804 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, rating decision which gives rise to this 
appeal was issued in September 2001.  However, VCAA had not 
yet been enacted.  Only after that rating action was 
promulgated was VCAA signed into law.  Thereafter, the RO did 
furnish VCAA notice to the veteran in May 2003.  

In other words, it was impossible in this case to furnish 
VCAA notice prior to the initial RO decision denying the 
claim because VCAA had not yet been enacted.  Under the 
Court's ruling, however, the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that notice error of this kind may be non-
prejudicial to a claimant.  In this respect, all the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2003 letter as well as in the statement of 
the case, the RO informed the appellant of the applicable 
laws and regulations including applicable provisions of the 
VCAA, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
these documents, VA effectively informed the appellant that 
it would obtain certain records and would request other 
evidence which the appellant might identify.  The appellant 
was also informed that it was his responsibility to identify 
health care providers with specificity and that it still 
remained his ultimate responsibility to make sure the RO got 
all evidence in support of his claim not in the custody of a 
Federal department or agency.  The Board believes that 
implicit in the information contained in the May 2003 VCAA 
letter was notice to the veteran that he should also submit 
any pertinent evidence in his possession.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claims.  The veteran was 
afforded a VA examination in compliance with 38 C.F.R. 
§ 3.159(c)(4).  Furthermore, neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of post-operative 
left inguinal repair, with scar, warrants a higher disability 
rating.  The Board notes here that the veteran also underwent 
repair of an umbilical hernia and a right inguinal hernia, 
but those disorders are not service-connected and impairment 
due to those disorders is therefore not for consideration. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran underwent surgical repair of an inguinal hernia 
during service.  Service connection has been established and 
the RO has assigned a 10 percent evaluation under the rating 
criteria set forth in Diagnostic Code 7804.  Under the 
criteria in effect at the time the veteran filed his initial 
claim (that is, prior to August 30, 2002), Diagnostic Code 
7804 provided for a 10 percent rating for superficial scars 
that were tender and painful on objective examination. A 10 
percent rating is the highest available under Code 7804.  
Diagnostic Code 7805 called for rating scars based on 
limitation of the part affected.

VA promulgated new regulations for rating disability from 
scars and skin disorders, effective August 30, 2002. See 67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  Under Diagnostic 
Code 7801 a 10 percent rating is assigned for a scar on other 
than the head, face, or neck, that is deep (associated with 
underlying soft tissue damage) or that causes limited motion 
with area or areas exceeding 6 square inches (39 sq. cm.).  A 
20 percent rating is awarded if the area or areas exceeds 12 
square inches (77 sq. cm.). Diagnostic Code 7801.

If a scar on other than the head face or neck is superficial 
(not associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater. Diagnostic Code 7802.  A superficial and unstable 
(involving frequent loss of covering of skin over the scar) 
scar will be assigned a maximum 10 percent rating. Diagnostic 
Code 7803.  Similarly, a scar that is superficial, painful on 
examination will be assigned a maximum 10 percent rating. 
Diagnostic Code 7804.  Finally, a scar may also be evaluated 
based on limitation of function of the affected part. 
Diagnostic Code 7805.

The Board first notes that there is no evidence that the 
veteran currently has an inguinal hernia, and the provisions 
of Code 7346 are therefore not applicable.  He does have 
residuals of the hernia repair.  At the time of the December 
2004 VA examination, the veteran voiced complaints of 
discomfort when he rotates his trunk to the right or when he 
extends his lumbar spine.  On examination, an 8 cm. scar 
secondary to the left inguinal herniorrhaphy was noted.  The 
examiner commented that the scar was not a source of 
discomfort when the veteran was lying supine on the exam 
table.  There was no evidence of hypertrophy of the scar.  
The pertinent diagnosis was status post left inguinal 
herniorrhaphy with sporadic recurrent pain at the scar site 
in certain positions causing moderate discomfort.  The 
December 2004 examination results appear to be consistent 
with those of VA examination in January 2001.  At that time, 
the scar was described as slightly tender.  The Board also 
notes that VA outpatient reports dated in 2002 and 2003 
document periodic complaints related to the site of the 
hernia repair.  A truss was recommended.

Although it is clear that the veteran continues to suffer 
some impairment related to the left hernia repair, the 
preponderance of the evidence is against assignment of a 
rating in excess of 10 percent during any period contemplated 
by the appeal.  The area of the scar would not warrant a 
rating in excess of 10 percent under current Code 7801.  The 
current 10 percent rating is the highest available under 
other criteria applicable to scars.  The degree of limitation 
of function would not warrant a rating in excess of 10 
percent under any other potentially applicable codes.  In 
this regard, the discomfort on lateral bending would not 
warrant a rating in excess of 10 percent under any criteria 
applicable to the low back.  As already noted there is no 
competent of recurrence of the hernia.  Moreover, even if the 
Board were to find that the discomfort on movement is due to 
adhesions related to the surgery, a rating in excess of 10 
percent would not be warranted under Code 7301.  Moderate, 
pulling pain on attempting work or aggravated by movements 
warrants a 10 percent rating under that Code, so such 
application would not benefit the veteran.  

In sum, the Board concludes that the preponderance of the 
evidence is against assignment of a rating in excess of 10 
percent.  Should the degree of impairment increase in the 
future, the veteran may always file a claim for an increased 
rating. 


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


